                                                               USDC SDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X      DATE FILED:        ·a,, {--a.o
                                                               DOC#: - - - - - - - + - - - 1 - - -
                                                                                           L
GRASS BRANDS LLC,

                                   Plaintiff,
                                                                  19-CV-6468 (KMW) (DCF)
                 -against-
                                                                             ORDER
AGENT PROVOCATEUR IP LIMITED,

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        The Initial Pretrial Conference scheduled for February 12, 2020 is cancelled.            The

parties shall notify the Court of the date of the settlement conference to be scheduled before

Magistrate Judge Freeman.          The parties shall file a status letter with the Court no later than one

week after the conference before Judge Freeman.

         SO ORDERED.

Dated : New York, New York
        February iL 2020
                                                                      KIMBA M. WOOD
                                                                  United States District Judge
